I should like at the outset to 
congratulate Ms. Al-Khalifa on her well-deserved 
election to the presidency of the General Assembly at 
its sixty first session. I am confident that, given her 
wisdom and experience, she will steer the proceedings 
of the Assembly successfully. I also express our 
profound appreciation to her predecessor, His 
Excellency Mr. Jan Eliasson of Sweden, for his 
excellent work during the sixtieth session. 
 In the same vein, we salute the Secretary-
General, His Excellency Mr. Kofi Annan, for his 
dedication and commitment to the work of the United 
Nations. My delegation would like to pay him special 
tribute for his distinguished leadership and remarkable 
contribution to the United Nations, taking into 
consideration his imminent departure at the end of a 
long, dedicated and brilliant career in the service of our 
Organization. Under his leadership, the United Nations 
has recorded significant achievements. He ably laid the 
foundation for Member States to make further 
progress, especially with regard to the reform of the 
United Nations. We will carry on with this task, 
bearing in mind his vision of sustained global 
cooperation among States. Allow me to wish him the 
very best in his future engagements. 
 We are gathered here to reaffirm our faith in the 
United Nations and to recommit ourselves to the 
purposes and principles of the Charter. Today, the 
world needs a stronger United Nations and effective 
multilateralism that reflects current realities. Only thus 
will humanity be able to respond in a timely manner 
and without hesitation to the global challenges that we 
face. 
 We fully support the comprehensive reform of the 
United Nations as proposed by the Secretary-General. 
The reforms should aim at strengthening the 
Organization and making it more efficient, effective 
and responsive to the needs of all its Members. We 
further attach great importance to strengthening the 
role and authority of the General Assembly as the main 
deliberative and policy-making body, whose 
relationship with other principal organs should be 
placed in a fitting context so as to ensure cooperation 
and respect for their roles as provided for in the 
Charter. 
 My Government believes that the reform of the 
Security Council, including its expansion, is essential. 
The African continent deserves to be fairly and 
equitably represented in the Council. That is not too 
much to ask. 
 During the World Summit in September last year, 
we reaffirmed our commitment to the Millennium 
Declaration (resolution 55/2), adopted more than six 
years ago. The Summit Outcome (resolution 60/1) 
reiterated our commitments to the implementation of 
the decisions made during previous conferences and 
summits. My Government appreciates the work done 
under the guidance and able leadership of former 
President Eliasson in the realization of the Summit 
decisions. 
  
 
06-52885 18 
 
 The fruits of those efforts are visible to us all, as 
they culminated in the inauguration of the 
Peacebuilding Commission, the creation of the Human 
Rights Council, the creation of the Central Emergency 
Response Fund and the establishment of the Ethics 
Office. We also welcome the accomplishments in the 
area of management reform. People around the world 
have high hopes that these newly created instruments 
will achieve the specific mandates set for them. We 
therefore encourage all Member States to continue, in 
an open and transparent manner, to finalize the review 
of the process. 
 Namibia attaches importance to the global 
development agenda. Thus we are concerned about the 
slow pace at which this essential matter is being 
handled and about the lack of adherence to the 
commitments in line with the Millennium Declaration. 
In this regard, I urge all fellow leaders to stand 
together in finding effective solutions to push back the 
ever-encroaching frontiers of poverty, hunger, disease 
and ignorance. 
 The African people know that they must take a 
lead in resolving problems and challenges on the 
continent. In those endeavours, they need to form 
effective partnerships with the international 
community. I therefore welcome the commitments 
made by the Group and Eight last year in Scotland to 
consider increasing development aid to Africa, to 
cancel the debt owed by the poorest countries and to 
promote universal access to antiretroviral drugs for 
HIV/AIDS by the year 2010. 
 We reiterate our call for cooperation among the 
United Nations, its specialized agencies and the 
African Union and its subregional organizations 
dealing with economic and social development on the 
continent. We continue to emphasize the importance of 
the Economic and Social Council as a central 
intergovernmental body for promoting a more 
integrated approach to global peace and development. 
 Namibia welcomes the presidential and 
parliamentary elections recently held in the Democratic 
Republic of the Congo, which, most international 
observers agree, were conducted in a peaceful and 
transparent atmosphere. We urge the United Nations 
and the international community at large to continue to 
support the people of the Democratic Republic during 
this crucial democratic transition. 
 The situation in the Darfur region of the Sudan is 
cause for serious concern. The African Union, through 
the African Union Mission in Sudan and with the 
assistance of the international community, has made 
efforts to bring peace to that region under 
exceptionally hard conditions. We commend the 
African Union Special Envoy, Mr. Salim Ahmed Salim, 
for his tireless efforts in bringing the parties to an 
agreement. We urge all the parties to respect their 
commitments.  
 We welcome the visit to the Sudan by the United 
Nations Security Council team in June this year and the 
recommendations they made. Namibia looks forward to 
an urgent and smooth transition from the African 
Union Mission to a United Nations peacekeeping 
mission in Darfur in accordance with Security Council 
resolution 1706 (2006). We urge the Government of the 
Sudan and other parties concerned to accept this 
transition, which we believe will be in the best interest 
of the people of the Sudan in general and those of the 
Darfur region in particular. 
 I would like to join other countries around the 
world in expressing our concern about the illicit trade 
in small arms and light weapons, which remains a 
menace to humanity. The proliferation of such weapons 
compromises peace and security. They also pose 
serious challenges to law enforcement agencies around 
the world. 
 We are concerned that the question of Western 
Sahara remains unresolved. The inalienable rights of 
the people of Western Sahara to self-determination and 
independence must be upheld and respected, as 
stipulated in the relevant United Nations resolutions. 
We therefore call for the urgent implementation of all 
relevant Security Council and General Assembly 
resolutions, with the aim of holding a free and fair 
referendum in Western Sahara. 
 Namibia is also deeply concerned about the 
ongoing suffering of the people of Palestine. We wish 
to reaffirm our full and unequivocal support for the 
inalienable rights of the Palestinian people to self-
determination and national independence. In this 
context, we appeal to the United Nations to assume its 
full responsibility by implementing all its resolutions 
and decisions on Palestine, with immediate effect and 
without precondition. 
 Sadly, the people of Lebanon have once again 
been subjected to war and indiscriminate bombing, 
 
 
19 06-52885 
 
which have caused enormous suffering and the deaths 
of innocent people, including children and the elderly, 
as well as severe damage to and destruction of property 
and infrastructure. Against that background, we call for 
the immediate and unconditional implementation of 
Security Council resolution 1701 (2006) and appeal to 
the international community to provide humanitarian 
assistance to the people of Lebanon in dealing with the 
resulting humanitarian crisis. 
 For many years now, the majority of Member 
States in this Assembly have expressed concern over 
the continuous economic, commercial and financial 
embargo against Cuba, which continues to cause severe 
hardships for the Cuban people. The Government of 
the Republic of Namibia upholds the principles of 
peaceful coexistence of nations and fair and open trade 
among nations. Thus, we call on all Member States, in 
conformity with their obligations under the Charter of 
the United Nations, for an immediate and 
unconditional lifting of the embargo against the 
Republic of Cuba, as called for in General Assembly 
resolution 60/12 and many previous resolutions. 
 In June 2006, the General Assembly convened a 
High-level Meeting on the implementation of the 
Declaration of Commitment on HIV/AIDS. That 
Meeting served as an important opportunity for 
Member States to assess progress and further 
strengthen and expand responses to the HIV/AIDS 
pandemic. Before the High-level Meeting, the African 
Union had adopted an African Common Position at a 
special session in Abuja in May 2006. Namibia is fully 
committed to the implementation of the Declaration of 
Commitment on HIV/AIDS. We are, equally, grateful 
for the support for the call to mobilize resources and to 
forge a stronger partnership in confronting the 
pandemic. We stress the need for universal and 
affordable access to comprehensive service packages 
for all those infected. 
 In our ongoing efforts to reform and strengthen 
the United Nations, making it more effective and 
responsive to today’s challenges — poverty and 
hunger, the HIV/AIDS pandemic, civil wars and the 
war on terror — we should place human lives and 
human dignity at the centre of all our efforts. The 
reform we have embarked upon should be seen as a 
process and should be undertaken in a spirit of mutual 
understanding and with a sense of collective 
ownership. Let us strive to re-energize the United 
Nations and make it an Organization that we can all be 
proud of, so that we can make planet Earth a common 
home for all humanity to live in peace, stability and 
prosperity. 